 BUNKER HILL COMPANY343The Bunker Hill CompanyandLocal Union,. 7854,United Steelworkers of America,AFL-CIO. Case19-CA-6071April 29, 1974SUPPLEMENTAL DECISION ANDORDERWe have duly considered our original Order inlight of the Respondent's motion, and, in the light ofallof the surrounding circumstances,including thenature of the violation and the fact that neither theGeneral Counsel nor the Union filed- any oppositionthereto, findmerit in the Respondent's request.2ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn December 28, 1973, the National LaborRelations Board issued its Decision and Order' inthe above-entitled matter finding that the Respon-dent had violated Section 8(a)(5) of the NationalLabor Relations Act, as amended, and directing thatitceaseand desist from its unlawful conduct andpost an appropriate Notice to Employees advising itsemployees that it will not engage in such unlawfulconduct in the future. Included,inter alia,among theBoard's findings was the fact that the Respondentunlawfully unilaterally established a wage incentiverule in one of its departments. In accord with thisfinding, the Respondent was ordered to post in itsNotice to Employees the following:WE WILL NOT unilaterally, and without noticeto or consultation with Local Union 7854, UnitedSteelworkers of America, AFL-CIO, promulgateor institute an incentive wage plan involving ouremployees represented for collective-bargainingpurposes by that labor organization.Thereafter, on February 19, 1974, the Respondentfiled a motion stating that it and the Union hadentered into a collective-bargaining agreement onNovember 9, 1973, containing therein certain provi-sions that now permit the Respondent in certainlimitedareas to establish incentive wage planswithout first notifying the Union. In view of thesecontract provisions the Respondent now moves theBoard to modify the Order and the Notice toEmployees so as to indicate that the limitation withregard to Respondent's right to unilaterally establishincentive wage rates is permissible in certain limitedareasunder the collective-bargaining agreement nowin effect.Neither the General Counsel, who was served acopy of the motion at the time of filing, nor theCharging Union which was served a copy of themotion on or about March 11, 1974, has filed anyopposition to the Respondent's motion.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.210 NLRB No. 52It is hereby ordered that the Order of December 28,1973, be,and it hereby is, modified by:1.Substituting the following as paragraph 1(a):"(a)Unilaterally,and without prior notice to orconsultationwith the Union,except as otherwiseprovided for in the collective-bargaining agreemententered into between the Respondent and the Unionon November9, 1973,promulgating or institutingany incentive wage rules involving its employees inthe appropriate unit described herein."2.Substituting the attached Appendix for theBoard's Appendix in 208 NLRB No. 17.1208 NLRB No. 17.2We do not agree with the Respondent, however, with regard to thatportion of the Order requiring, at the Union's request, formal rescission ofthe "Incentive Rules for Stripping." When the Respondent unilaterallypromulgated this rule its conduct was in derogation of the Union'scollective-bargainingstatus. In our opinion, the question of whether or notthe promulgated rule should be formally rescinded is a matter for the Unionto consider.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT unilaterally, and without noticeto or consultationwith Local Union 7854, UnitedSteelworkers of America, AFL-CIO, except asotherwise provided for in the collective-bargain-ing agreement entered into between ourselves andthe Union on November 9, 1973, promulgate orinstitute any incentive wage plan involving ouremployees represented for collective-bargainingpurposes by that labor organization.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of their right to self-organization,to form labor organizations, to join or assist LocalUnion 7854, United Steelworkers of America,AFL-CIO, or any other labor organization, tobargain collectively through representatives oftheirown choosing,to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities, except to theextent that such right may be affected by anagreement requiringmembership in a labort 344DECISIONSOF NATIONALLABOR RELATIONS BOARDorganization,as authorized in Section 8(aX3) ofthe Act.WE wmL,upon requestof Local Union 7854,United Steelworkers of America,AFL-CIO,formally rescind the "Incentive Rules for Strip-ping" dated August 23 and August 31, 1972,which we promulgated unilaterally.The appropriate bargaining unit is:All production and maintenance employeesemployed by the Bunker Hill Company at itsoperation in and around Kellogg, Idaho,excluding any craft units heretofore certifiedby the National LaborRelationsBoard(such as electricians,carpenters,bricklayers,boilermakers, and blacksmiths, plumbers,pipefitters,steam fitters and lead burners,and machinists), all supervisory, technicaland clerical employees,gatemen,officeclerical employees, guards and watchmen ascertified by the National LaborRelationsBoardonAugust12,1970,Case19-RC-5370.THE BUNKER HILLCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 10th Floor,Republic Building 1511ThirdAvenue,Seattle,Washington 98101, Tele-phone 206-442-7472.